Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Lin et al (“Lin” US 2014/0188953 A1), published on July 03, 2014.
	As to claim 1, Lin teaches “receiving, by a unified namespace manager, a first message that indicates a new file system has been created on a first node” in par. 0076, fig. 20 (migration of a real directory to a new destination corresponds to the creation of a new file system on a first node).
 Lin teaches “performing an update on a top level file system namespace to include a reference to the new file system to generate an updated top level file system namespace” in paragraphs 0006-0007 (file system namespace is updated to include the new file system).
Lin teaches “generating, based on the update, a second message that indicates the top level file system namespace has been updated; and sending, to a second node, the second message” in par. 0052, fig. 5 (broadcasting message different servers...).
As to claim 8, it is rejected for similar reason as claim 1.
As to claim 15, it is rejected for similar reason as claim 1.

As to claim 2, Lin teaches “wherein the second message comprises a copy the updated top level file system namespace” in fig. 14, steps 1460, 1470.
As to claim 9, it is rejected for similar reason as claim 2.
As to claim 16, it is rejected for similar reason as claim 2.

As to claim 3, Lin teaches “receiving, from the second node, a request to send a copy of the top level file system namespace; generating, based on the request, a third message that comprises the copy of the updated top level file system namespace; and sending, to the second node, the third message” in par. 0045, 0075 and fig. 19.
As to claim 10, it is rejected for similar reason as claim 3.
As to claim 17, it is rejected for similar reason as claim 3.

 As to claim 4, Lin teaches “generating a file system entry associated with the new file system; and adding, to the top level file system namespace, the file system entry” in fig. 16, par. 0048.
As to claim 11, it is rejected for similar reason as claim 4.
As to claim 18, it is rejected for similar reason as claim 4.

As to claim 5, Lin teaches “obtaining, from the first message, a file system name; obtaining a file system identifier; obtaining a file system address; and generating a file system entry comprising the file system entry, the file system name, the file system identifier, and the file system address” in par. 0057, fig. 10.
As to claim 12, it is rejected for similar reason as claim 5.
As to claim 19, it is rejected for similar reason as claim 5.


As to claim 6, Lin teaches “identifying, in the top level file system namespace, a plurality of file system identifiers; and generating the file system identifier, wherein the file system identifier is different than each of the plurality of file system identifiers” in par. 0063, fig. 13.
As to claim 13, it is rejected for similar reason as claim 6.
As to claim 20, it is rejected for similar reason as claim 6.

As to claim 7, Lin teaches “identifying, based on the first message, a unique address of the first node; and generating, based on unique address of the first node, the file system address” in fig. 9, par. 0055 (location column 0950 contains unique address of the node).
As to claim 14, it is rejected for similar reason as claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165